Welcome
I would like to welcome Mr Olexander Moroz, President of the Verjovna Rada, the Ukrainian Parliament, who is in the gallery, and the delegation accompanying him.
(Applause)
We wish Mr Moroz a happy stay with us and we hope that he will be able to lead the parliamentary work in his country through the difficult situation it is facing at the moment and towards a democratic, prosperous and stable future in which he will always be able to count on our friendship and support.
I would also like to welcome to the official gallery a delegation from the Algerian Parliament - headed by Mr Abderrezak Bouhara, Vice-President of the National Council - which is currently visiting our Parliament.
We hope that Mr Bouhara's meetings with members of the Delegation for relations with the Maghreb countries, as well as with other Members of this House, will help to strengthen our many links with the Republic of Algeria and will enable us to make progress in the common quest for peace, prosperity and democracy for the countries located on both shores of the Mediterranean.
(The formal sitting was opened at 12.05 p.m.)